Title: To Benjamin Franklin from Charlotte Amiel, 6 October 1778
From: Amiel, Charlotte
To: Franklin, Benjamin


Honored Sir,
Auteuil, Octbr. 6th. 78
From the known, and amiable character you bear, and from the civilities Mr. Amiel and myself have had the honor to receive from you: thereon am I embolden’d to address you, and beg you would be so good to inform me whether you think there is any Prospect of Mr. Amiels succeeding in what he is gone upon, and at the same time, pray you will be so kind to push the matter on; and do him the favor to let him know, your real sentiments on the Subject; and if you think his long stay at Brest will be worth his while. He has now been near two Months there, and with sorrow I know he is no more advanced in the business he went upon, than when he first set off. It will be hard upon Mr. Amiel if he does not succeed this time, doubly so, as in leaving England, he quited a certainty, for an uncertainty, in order to come here and try if possible to be of service to his Country. Hope, and am vain enough to flatter myself you will honor us with your friendship, and do me the pleasure to give me your sincere sentiments on the above. Mr. Amiel told me in his last, he wishes much to write to you and lay before you his (at present) disagreeable situation, but is fearful you would think him too presumptious was he so to do. Indeed my good Sir I am not a little uneasy at Mr. Amiels business being thus long delayed, and have apprehensions he will be again disappointed as he was when he went to Dunkirk, again permit me (and think me not troublesome in so doing) to entreat you will stand our Friend. I know a great deal is in your power, and if you will deign to favor us, I shall be exceedingly happy; and ever gratefully remember the same. Had the Weather not been so bad, I intended taking the liberty of asking you these questions in Person, as it is, hope you will not take my writing to you amiss, and honor me shortly with an answer. Permit me to subscribe myself, Honored Sir Your obliged Humble Servant
Charlotte Amiel
 
Addressed: Doctor Franklin / Passy
Endorsed: Mrs Amiel
